Citation Nr: 0801787	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
service-connected PTSD to 50 percent disabling effective 
April 14, 2005.  Subsequently, in an April 2006 rating 
decision, the RO again increased the evaluation for PTSD to 
70 percent disabling, effective April 14, 2005.  As that 
award was not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In November 2007, the appellant testified before the 
undersigned Veterans Law Judge at the Central Office in 
Washington, D.C.; a copy of the hearing transcript is 
associated with the claims file.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by total 
occupational and social impairment due to persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); memory loss and 
lack of concentration.


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased evaluation was granted on appeal.  When 
implementing the award, the RO will address any notice defect 
with respect to the effective date elements.  Significantly, 
the veteran retains the right to appeal any effective date 
assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting the maximum scheduler 
rating for his PTSD, as such the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that the disability rating assigned for 
his PTSD should be increased from 70 percent to the maximum 
rating of 100 percent to reflect more accurately the severity 
of his symptomatology.  At the aforementioned hearing on 
appeal, the veteran testified that he has been unemployed 
since September 2006 due to his PTSD symptoms.  He previously 
worked as a maintenance electrician and was unable to 
concentrate and complete the duties of his employment.  The 
veteran's spouse and daughter further testified to symptoms 
of hallucination, suicidal ideations, and memory loss.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
evaluation is assigned if there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In his most recent VA examination report, the veteran was 
assigned a GAF score of 59.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p. 32; 
38 C.F.R. §§ 4.125(a), 4.130.

VA outpatient treatment records between February 2004 and 
March 2005 show that the veteran experienced symptoms of 
depression, anger, irritability, and suicidal ideation.  

At his most recent VA PTSD examination in June 2005, the 
veteran reported increased symptoms to include severe sleep 
difficulties, hypervigilance, depression, isolation, 
irritability, and suicidal ideation.  After reviewing the 
veteran's claims file, the VA examiner opined that he 
suffered from severe rather than moderate trauma.  Upon 
examination, the veteran was cooperative and alert, with no 
cognitive deficits.  However, he had depression, confused 
thinking, and obsessive compulsive behavior.  Further 
psychiatric examinations included the Combat Scale and PTSD 
scales, all of which revealed that the veteran had severe 
PTSD.  A GAF score of 59 was assigned.  The VA examiner also 
opined that the veteran was unemployable since he was 
depressed, alienated, and mentally confused to make adaptive 
responses to the stresses of work.

VA outpatient treatment records following the June 2005 
examination show that the veteran's symptoms had increased in 
severity.  Although a GAF score was not provided, treatment 
records show that the veteran was hospitalized in 2007 for 
suicidal ideation.  An October 2007 VA treatment note 
indicated that the veteran was unemployable due to his PTSD 
symptoms.  Further, the veteran continues to undergo 
intensive one-on-one therapy at the Lebanon VA Medical 
Center.

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
approximates the criteria for a 100 percent rating.  In this 
decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The medical evidence shows that the veteran's PTSD is 
manifested by total occupational and social impairment due to 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; memory 
loss and lack of concentration.  Although such symptoms do 
not encompass all of those mentioned in the Rating Schedule 
for a 100 percent rating, when considered with medical 
opinions that the veteran is unemployable due to his PTSD, 
the Board finds evidence similar to total occupational 
impairment for a 100 percent rating.  Given the above 
analysis and evidence, the Board concludes that the veteran's 
PTSD more closely approximates a 100 percent disability 
rating.  38 C.F.R. § 4.7.  

The Board notes that, in cases of disability ratings, where 
the evidence contains factual findings that show a change in 
the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  During the period of this appeal, the 
veteran's symptoms for his PTSD met criteria for the 100 
percent evaluation being granted under the rating criteria.  
Thus, the assignment of staged ratings is unwarranted.

Resolving all reasonable doubt in favor the veteran, an 
evaluation of 100 percent for the veteran's service-connected 
PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  


ORDER

A disability rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


